"That the paper-writing given in evidence is the last will and testament of John Posten, deceased; that in the said will are contained, among others, the following clauses:
(167)     "`Item 2. I will and bequeath unto my dearly and well beloved wife, Rebecca, full possession of all the plantation and stock, house and household furniture, during her natural life or widowhood, except the particulars that may hereafter be mentioned.
"`Item 8. I will and bequeath unto my son Robert all the 200-acre tract of land that he now lives on, and so much of the old tract as lies *Page 131 
on the same side of Hominy Creek, above Joshua Jones, Jr.'s, land, and all the land that is included in a bottom, known by the name of the Wagon Ford Bottom, on the north side of Hominy Creek.
"`Item 9. I will and bequeath to my daughter Mary $50.
"`Item 10. I will and bequeath to my son John A. B. all the remaining part of the old tract of land, exclusive of the part above mentioned to my son Robert; and bequeath unto my son John A. B. my still, and all her furniture at the death or marriage of my wife. Also, my wagon and hind gearing, at her death.
"`Item 14. I will and bequeath unto my son William the 300-acre tract of land that I now live on — the house and cupboard at the death or marriage of my wife — and one horse and saddle, and mill and her furniture.'
"That the land therein devised to the testator's son John A. B. Posten is the land in controversy; that the lessors of the plaintiff claim title under the devise made to John A. B., and have his title thereto; that Rebecca Posten, the defendant, is the widow of the testator and devisee under said will, and that she has never since married, and is in possession of the land in controversy; that the lands devised in the said will comprise the whole of the testator's real estate, and lie in three adjoining tracts, to wit, the 300-acre tract on which the testator had his dwelling-house, mill, etc.; the tract devised to his son Robert, and the lands devised in part to Robert and the remaining part to John A. B., being that in dispute; that the testator's plantation embraced lands on all the tracts, two-thirds of which were on the lands devised to John A. B., and the field thereon extending up to within 200 yards of the mansion house; that the testator had no other sons except the three devisees; that Robert and John were married and living on the testator's lands, but John was not living on the lands devised to him; and that William was a boy under age, living with his father; that the testator died not    (168) long after the date of his will, which was on 27 January, 1819. If, in law, the devisee, John A. B., took a present interest under the will, they find the defendant guilty; but if he took only a remainder after the wife's death or marriage, they find her not guilty.
Upon these facts the court gave judgment for the plaintiff's lessors, and the defendant appealed.
The will of John Posten, which we are called upon to expound, is set forth at length in the transcript. At the time of its execution he was seized of three adjacent tracts of land, and no other. The first of these was a tract of 300 acres, on which his dwelling-house and mills were situate; the second, a tract of 200 acres, on which his *Page 132 
son Robert was living, being the same which, in the will, is altogether devised to the said Robert; and the third, a tract called the old tract, being the same whereof a part is in the will given to Robert, and a part to the testator's second son, John A. B. Posten. The inclosed land or plantation of the testator covered parts of all these tracts, and embraced two-thirds of the part given to John A. B., whereof the field approached to within 300 yards of the testator's dwelling. The testator had three sons, Robert, John A. B., and William, of whom the two former were married and living on land of their father; but John was not living on the part devised to him in the will. William was a boy under age, living with his father. The testator died very soon after the execution of the will. And the sole question is, whether the devise to John A. B. Posten was of an immediate fee or of an estate in remainder after the death or marriage of the testator's widow.
We cannot pronounce with confidence what was the intention of the testator; but, following as well as we can the established rules of construction, we are brought to the conclusion that, under the will, John took an immediate fee simple.
(169)     The disposition made for the testator's wife of "full possession of all the plantation and stock, house and household furniture, during her natural life or widowhood," is qualified by the exception, "except the particulars that may be hereafter mentioned." Upon these words we should be obliged to hold that the exception is broad enough to take in any subsequent disposition that might be therein made of the plantation as well as of the stock and other articles. The plantation, stock, house and household furniture are enumerated as constituting one subject of gift — and the subject, consisting of these individuals, is given with the modification, and liable to the exceptions, expressed in the donation. The correctness of this opinion is made the more manifest by examining the devise to the testator's son Robert. The words of it are, "I will and bequeath to my son Robert all the 200acre tract of land that he now liveson, and so much of the old tract of land as lies on the same side of Hominy Creek, above Joshua Jones's land, and all the land included in a bottom known by the name of the Wagon Ford Bottom, on the north side of Hominy Creek." The testator recognizes that the devisee is then actually living on the 200-acre tract; and if the testator did not design to clothe thispossession with a title, but to confer a right of possession at a future day, it cannot be doubted, we think, but that he would have here used some words indicative of this his purpose. This part of the devise to Robert admits of no other construction than as passing an immediate estate in fee. If so, all contained in that clause, being but the sum of what is thereby given, is necessarily also given immediately; and, therefore, the whole *Page 133 
of the land given to Robert is excepted out of the disposition to the testator's widow. After this devise to Robert comes a bequest of $50 to one of the testator's daughters, Mary; and then follows the item or section of the will which is the immediate subject of the present dispute. If the first sentence be considered per se, and taken as a whole, it leaves no room for doubt: "I will and bequeath unto my son John A. B. all the remaining part of the old tract of land, exclusive of the part above mentioned to my son Robert." There could be no reason for refusing to hold this to be an immediate gift, after having ascertained that a devise in the same terms to Robert was to be so expounded. If the gift to Robert comes within the "exception"       (170) to the disposition made to the wife, so must this also. The inquiry then is, Does the sentence stop here? Is the force of the act, expressed by the terms, "I give and bequeath," here expended? The clause or sentence continues thus: "and bequeath unto my son John A. B. my still, and all her furniture at the death or marriage of my wife; also my wagon and hind gearing, at her death." Are these words, "at the death or marriage of my wife," or the words, "at her death," in the same sentence which contains the devise of the land, so that the modification expressed by them is applicable to the devise, or are they parts of distinct sentences, containing modifications of distinct gifts? It seems to us that the rules of grammar oblige us to say — if there be no plain reason to the contrary — that these modifications are not parts of the sentence in which the land is devised, and do not qualify that devise. The still and furniture, the wagon and hind gearing, do not follow on after the land, as an addition or enumeration of further articles making up the subject-matter on which the beginning words of the section, "I will and bequeath," are to operate, but are separated therefrom by distinct words of gift, and a distinct nomination of the legatee, "and bequeath unto my son John A. B.," etc. This shows that the testator is now dealing with a new subject, and that the words which follow apply to that only, and not to the preceding subject — unless the intent that they should do so is plain. The idea is fortified by the peculiar language of the last part of the clause, "also, my wagon and hind gearing, at her death." Here is a modification with respect to the gift of these last articles, somewhat though slightly variant from that in the disposition of the articles just before mentioned. The clause must, therefore, be regarded as consisting of three sentences, each containing a separate disposition of the subject-matter of gift therein mentioned. The second and third are gifts to be enjoyed at a future day — but the first is without qualification, therefore immediate and absolute.
We feel that this mode of exposition is artificial, and of course not well calculated to eviscerate the intent of those who have (171) *Page 134 
expressed themselves in artificial language. But we can find in this case no plain indications of the testator's meaning; and unless we resort to the rule adopted, we shall be left altogether to conjecture. What the result of such conjecture might be, it is not easy to say. On the one hand, it seems strange that the testator should, in providing for his wife, give her thefull possession of all his plantation, with the exceptions thereinafter mentioned, and then, by exceptions, take away more than two-thirds of the seemingly liberal gift. But, on the other hand, it is manifest that in the devise to one of his married sons he intended a provision securing to him a present home for himself and his family, and it is very improbable that, in a devise to another married son, he intended to make a provision for him and his family after the death or marriage of testator's widow! But we are not permitted to indulge in conjecture. The grammatical construction must prevail, when an intent to the contrary does not plainly appear.
As our opinion corresponds with that expressed by his Honor in the court below, the judgment must be
PER CURIAM.                                                Affirmed.
Cited: Love v. Love, 40 N.C. 205; Roberts v. Watson, 49 N.C. 320;Pruden v. Paxton, 79 N.C. 448.
(172)